DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 10,962944. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to similar inventions.
Instant application 
USP 10962944
1. A computing device comprising: a communication circuit configured to communicate with a user device; and a processor configured to: receive respective occupancy information of a plurality of rooms from respective occupancy sensors in the plurality of rooms, and a time of day corresponding to the respective occupancy information of the plurality of rooms, wherein the plurality of rooms are located on a floor of a building; store the respective occupancy information of the plurality of rooms in a record of a memory; receive an indication that an occupancy option has been selected via a graphical user interface (GUI) displayed on the user device; receive an indication that a selected time of day has been selected via the GUI displayed on the user device; retrieve, from the record of the memory, the respective occupancy information of the plurality of rooms based on the selected time of day; and











 send a message to control the user device to display the floorplan comprising the plurality of rooms to indicate respective occupancy statuses of the plurality of rooms at the selected time of day based on the respective occupancy information of the plurality of rooms retrieved from the record of the memory.
1. A computing device comprising: a communication circuit configured to communicate with a user device; and a processor configured to: receive occupancy information of a room from an occupancy sensor in the room and a time of day corresponding to the occupancy information, wherein the room is located on a floor of a building; store the occupancy information and the corresponding time of day in a record of a memory; receive an indication that an occupancy option has been selected via a graphical user interface (GUI) displayed on the user device; receive an indication that the time of day has been selected via the GUI displayed on the user device; retrieve, from the record of the memory, the occupancy information of the room based on the selected time of day; send a message, based on the occupancy information retrieved from the record of the memory, to control the user device to display a floorplan that indicates at least an occupancy status of the room at the selected time of day; receive an indication that a time period has been selected via the GUI displayed on the user device, the time period comprising the time of day; retrieve occupancy information of the room corresponding to the time period from the record of the memory; receive an indication that a playback has been selected via the GUI displayed on the user device; and send a message to control the user device to play back the occupancy status of the room in the floorplan over the time period based on the retrieved occupancy information of the room corresponding to the time period, wherein the occupancy status of the room in the floorplan switches between an occupied status and a vacant status over at least a part of the time period.
13. A computing device comprising: a communication circuit configured to communicate with a user device; and a processor configured to: receive respective occupancy information of a plurality of rooms from respective occupancy sensors in the plurality of rooms, and a time of day corresponding to the respective occupancy information of the plurality of rooms, wherein the plurality of rooms are located on a floor of a building; store the respective occupancy information of the plurality of rooms in a record of a memory; receive an indication that an occupancy option has been selected on the user device; receive an indication that a selected time period has been selected on the user device, the selected time period comprising the selected time of day; retrieve occupancy information of the plurality of rooms corresponding to the selected time period from the record of the memory; send a message to control the user device to display the floorplan comprising the plurality of rooms to indicate respective occupancy statuses of the plurality of rooms over the selected time period based on the respective occupancy information of the plurality of rooms retrieved from the record of the memory.
10. A method comprising: receiving occupancy information of a room from an occupancy sensor in the room and a time of day corresponding to the occupancy information, wherein the room is located on a floor of a building; storing the occupancy information of the room and the corresponding time of day in a record of a memory; receiving an indication that an occupancy option has been selected via a graphical user interface (GUI) displayed on a user device; receiving an indication that the time of day has been selected via the GUI displayed on the user device; retrieving, from the record of the memory, the occupancy information of the room based on the selected time of day; sending a message, based on the occupancy information retrieved from the record of the memory, to control the user device to display a floorplan that indicates at least an occupancy status of the room at the selected time of day; receiving an indication that a time period has been selected via the GUI displayed on the user device, the time period comprising the time of day; retrieving occupancy information of the room corresponding to the time period from the record of the memory; receiving an indication that a playback has been selected via the GUI displayed on the user device; and sending a message to control the user device to play back the occupancy status of the room in the floorplan over the time period based on the retrieved occupancy information of the room corresponding to the time period, wherein the occupancy status of the room in the floorplan switches between an occupied status and a vacant status over at least a part of the time period.
19. A method comprising: receiving respective occupancy information of a plurality of rooms from respective occupancy sensors in the plurality of rooms, and a time of day corresponding to the respective occupancy information of the plurality of rooms, wherein the plurality of rooms are located on a floor of a building; storing the respective occupancy information of the plurality of rooms in a record of a memory; receiving an indication that an occupancy option has been selected via a graphical user interface (GUI) displayed on the user device; receiving an indication that a selected time of day has been selected via the GUI displayed on the user device; retrieving, from the record of the memory, the respective occupancy information of the plurality of rooms based on the selected time of day; and sending a message to control the user device to display the floorplan comprising the plurality of rooms to indicate respective occupancy statuses of the plurality of rooms at the selected time of day based on the respective occupancy information of the plurality of rooms retrieved from the record of the memory.
18. A system controller comprising: a display comprising a graphic user interface (GUI); and a control circuit configured to: receive occupancy information of a room from an occupancy sensor in the room and a time of day corresponding to the occupancy information, wherein the room is located on a floor of a building, store the occupancy information of the room and the corresponding time of day in a record of a memory; receive an indication that an occupancy option has been selected via the GUI on the display; receive an indication that the time of day has been selected via the GUI on the display; retrieve, from the record of the memory, the occupancy information of the room based on the selected time of day; and control the GUI on the display, based on the occupancy information retrieved from the record of the memory, to display a floorplan that indicates at least an occupancy status of the room at the selected time of day, wherein the control circuit is further configured to: receive an indication that a time period has been selected via the GUI displayed on the user device, the time period comprising the time of day; retrieve occupancy information of the room corresponding to the time period from the record of the memory; receive an indication that a playback has been selected via the GUI displayed on the user device; and control the GUI on the display to play back the occupancy status of the room in the floorplan over the time period based on the retrieved occupancy information of the room corresponding to the time period, wherein the occupancy status of the room in the floorplan switches between an occupied status and a vacant status over at least a part of the time period.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119